COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER OF ABATEMENT

Appellate case name:        Xavier Alejandro Martinez v. The State of Texas

Appellate case number:      01-21-00275-CR

Trial court case number: 1592017

Trial court:                184th District Court of Harris County

        The clerk’s record was filed on July 23, 2021, but a reporter’s record has not been filed.
The court reporter filed an information sheet stating that the reporter’s record has not been filed
because appellant has not paid or made arrangements to pay for the record. Appellant subsequently
filed a motion asserting that he is indigent and requesting a free reporter’s record on appeal.
        We abate the appeal and remand the cause to the trial court to conduct a hearing at which
a representative of the Harris County District Attorney’s Office and appellant’s counsel shall be
present. At the trial court’s discretion, appellant may be present for the hearing in person or by
closed-circuit video teleconferencing.
       We direct the trial court to:
           1) Determine whether appellant is indigent and
                (a) if appellant is indigent, order the court reporter to file the reporter’s record in
                    this case within 20 days of the date of the hearing, at no cost to appellant; or
                (b) if appellant is not indigent, provide a deadline of no more than 20 days from
                   the date of the hearing by which appellant must provide written evidence
                   demonstrating payment of the reporter’s record;
           2) Enter written findings of fact, conclusions of law, and recommendations as to these
              issues, separate and apart from any docket sheet notations; and
           3) Make any other findings and recommendations the trial court deems appropriate.
See TEX. R. APP. P. 20.2.
        The court coordinator of the trial court shall set a hearing date no later than 20 days from
the date of this order and notify the parties and the Clerk of this Court of such date. The trial court
shall have a court reporter record the hearing and file a supplemental reporter’s record with this
Court within 30 days from the date of this order. The trial court’s findings and recommendations
and any orders issued pursuant to the hearing shall be included in a supplemental clerk’s record
and filed in this Court within 30 days from the date of this order.
       The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s record
and the supplemental reporter’s record of the hearing are filed in this Court.
       It is so ORDERED.

Judge’s signature: ______/s/ Gordon Goodman_______
                               Acting individually

Date: January 20, 2022